Citation Nr: 0105731	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  97-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a psychotic 
disorder, not otherwise specified, prior to November 7, 1996, 
and a rating higher than 10 percent thereafter.

2.  Entitlement to a prestabilization rating for the 
psychotic disorder, not otherwise specified, from the date of 
discharge from service, pursuant to the provisions of 38 
C.F.R. § 4.28.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from July 
1989 to January 1996.

In July 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, granted the 
veteran's claim for service connection for a psychotic 
disorder, not otherwise specified, and assigned a 
noncompensable rating of 0 percent effective from January 21, 
1996, the day following his retirement from the military due 
to mental disability caused by the condition.  He appealed to 
the Board of Veterans' Appeals (Board), requesting an initial 
rating higher than 0 percent.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  And in February 1997, during the 
pendency of his appeal, the RO increased the rating for his 
psychotic disorder from 0 to 10 percent, effective from 
November 7, 1996; but the RO denied a rating higher than 10 
percent, and he continued to appeal for a compensable rating 
prior to November 7, 1996, and rating higher than 10 percent 
thereafter.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

More recently, in June 1998, the RO denied an additional 
claim for a prestabilization rating for the psychotic 
disorder, from the date of discharge from service, pursuant 
to the provisions of 38 C.F.R. § 4.28.  The veteran appealed 
that decision to the Board as well.

The Board will adjudicate the claim for the prestabilization 
rating and, as a consequence of the disposition of that 
claim, will remand to the RO the other claim for a 
compensable rating for the psychotic disorder prior to 
November 7, 1996, and a rating higher than 10 percent 
thereafter.





FINDINGS OF FACT

1.  In January 1996, on the recommendation of a medical and 
physical evaluation board, the veteran was retired from the 
military, with severance pay, and placed on the temporary 
disability retirement list due to the severity of his 
psychotic disorder, not otherwise specified, which was 
causing considerable social and industrial impairment such 
that he was 50 percent disabled.

2.  VA psychiatrists and others who have examined the veteran 
since service have indicated that his symptoms are now no 
more than mild, and his psychotic disorder, not otherwise 
specified, has not prevented him from engaging in 
substantially gainful employment compatible with his prior 
job training, experience, and level of education.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, immediately 
following the veteran's discharge from service, for the 
service connected psychotic disorder, not otherwise 
specified, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.28, 4.129 (2000); 38 C.F.R. § 4.131 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the governing regulation, a prestabilization 
rating (of either 50 or 100 percent) may be assigned from the 
date of discharge from service, in lieu of ratings prescribed 
elsewhere, under the conditions stated for disability from 
any disease or injury.  The prestabilization rating is not, 
however, to be assigned in any case in which a total rating 
is immediately assignable under the regular provisions of the 
rating schedule or on the basis of individual unemployability 
(TDIU).  Also, the prestabilization 50-percent rating is not 
to be used in any case in which a rating of 50 percent or 
more is immediately assignable under the regular provisions.  
To be entitled to the 100-percent prestabilization rating, 
there must be an unstabilized condition with severe 
disability and substantially gainful employment is not 
feasible or advisable.  Whereas to be entitled to the 50-
percent prestabilization rating, there must be unhealed or 
incompletely healed wounds or injuries and material 
impairment of employability likely.  See 38 C.F.R. § 4.28 
(2000).

Notes at the end of this regulation further indicate that a 
VA examination is not required prior to assigning a 
prestabilization rating; however, the fact that 
an examination was conducted will not preclude assigning 
these benefits.  Prestabilization ratings are for assignment 
in the immediate post-discharge period, and they will 
continue for a 12-month period following discharge from 
service.  But they may be changed to a regular schedular 
total rating or one authorizing a greater benefit at any 
time.  In each prestabilization rating an examination will be 
requested to be accomplished not earlier than 6 months 
following discharge from service and not later than 12 months 
following discharge.  Also, in situations following 
examination where a reduction in rating is found to be 
warranted, the higher evaluation will be continued to the end 
of the 12th month following discharge or to the end of the 
period provided under 38 C.F.R. § 3.105(e) of this chapter, 
concerning the mandatory procedures when reducing 
compensation ratings, whichever is later.  Special monthly 
compensation (SMC) should be assigned concurrently in these 
cases whenever records are adequate to establish entitlement.  
And diagnosis of disease, injury, or residuals will be cited, 
with diagnostic code number assigned from the rating schedule 
for conditions listed therein.

The veteran's service medical records (SMRs) confirm that he 
twice had to be hospitalized while on active duty in the 
military, in August and September 1995, for his eventually 
diagnosed psychotic disorder.  Despite partially successful 
treatment with medication (Trilafon), his mood remained 
dysphoric and blunted.  Consequently, a medical and physical 
evaluation board determined, in October 1995, that he was not 
mentally capable of continuing on active duty in the 
military, because he had "considerable" social and 
industrial impairment attributable to the psychotic disorder, 
resulting in 50-percent disability.  Therefore, on January 
20, 1996, he was retired from the military, with severance 
pay, and placed on the temporary disability retirement list 
(TDRL).

The veteran alleges this is prima fascia evidence that he is 
entitled to at least the minimum prestabilization rating of 
50 percent-particularly since the medical and physical 
evaluation board in service (which was comprised of 3 
physicians) determined that he had "considerable" social 
and industrial impairment due to his psychotic disorder, but 
also because this in turn correlated to 50-percent disability 
under the standards in effect at that time for both the 
military and VA, since they were the same.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9210 (1996).

The Board agrees that the veteran is entitled to an initial 
50 percent rating for his psychotic disorder, for the period 
immediately following his premature retirement from the 
military-but not, however, on the basis of 38 C.F.R. § 4.28 
(2000).  Rather, the provisions of another applicable 
regulation, 38 C.F.R. § 4.129 (2000), state that, when, as 
here, a mental disorder develops in service as a result of a 
highly stressful event severe enough to bring about the 
veteran's release from active military service, VA shall 
assign an evaluation of not less than 50 percent and schedule 
an examination within the 6-month period following his 
discharge to determine whether a change in evaluation is 
warranted.  Id (emphasis added).  Inasmuch as the 50 percent 
rating is only the initial rating warranted under the 
circumstances of this case, and is subject to possibly being 
reduced after giving him appropriate notice and an 
opportunity to be heard on this issue, the Board need only 
address his entitlement to this limited extent-in light of 
the necessary additional development and consideration 
directed in the remand below.

The RO indicated in the most recent supplemental statement of 
the case (SSOC), in March 2000, that the veteran did not 
experience a sufficiently stressful event during service to 
result in the diagnosis of the psychotic disorder, prompting 
his premature retirement from the military on medical 
disability.  But the VA cannot make its own, independent, 
unsubstantiated medical determination concerning this, 
particularly since the doctors on the medical and physical 
evaluation board in service, who are qualified to make this 
determination, concluded otherwise.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The fact remains that they deemed the 
veteran sufficiently unstable, mentally, to successfully 
continue serving on active duty in the military.  Moreover, 
the provisions of section 4.129 are nondiscretionary, 
indicating that VA must assign at least a 50 percent rating, 
and do not restrict the application of this regulation only 
to traumatic stress caused by, for example, post-traumatic 
stress disorder (PTSD).  Instead, it also is possible to 
receive benefits under this regulation for other types of 
mental disorders, too, irrespective of whether the veteran 
actually engaged in combat or sustained the traumatic stress 
as a residual thereof.

Here, the medical records concerning the veteran's initial 
evaluation and treatment in service confirm that he, in fact, 
had been experiencing an increasing level of "stress" in 
his life.  Although his stress was not related to "trauma," 
per se, in the traditional sense of this word, it was 
attributed, nonetheless, to several relevant traumatic 
factors-some of which specifically pertained to his duties 
and responsibilities in the military, e.g., his overly 
paranoid feelings of not "performing to standard" at his 
job and projected, albeit ultimately canceled, "TDY's," 
whereas his other stressors more concerned his personal life 
in general, e.g., his father's slow return to health 
following quadruple heart by-pass surgery and, to a lesser 
extent, the recent break-up with a girlfriend.  But the fact 
that his stress eventually overwhelmed him and resulted in 
his medical discharge from the military due to the psychotic 
disorder speaks volumes, in and of itself, insofar as his 
entitlement to at least an initial, mandatory, 50 percent 
rating under the provisions of 38 C.F.R. § 4.129.

The veteran also earlier argued in his January 1997 
substantive appeal, on VA Form 9, concerning his other claim, 
that he is entitled to an initial 50 percent rating under the 
former provisions of 38 C.F.R. § 4.131 (1996).  And his 
representative subsequently cited that statement when 
actually filing a claim on his behalf for a prestabilization 
rating in June 1998.  Furthermore, the RO's eventual denial 
of the claim later in June 1998 included consideration of 
this former regulation-which essentially mirrored the 
language of 38 C.F.R. § 4.28 (2000) in content, purpose, and 
policy-but also required, however, that the mental disorder 
in question had its onset as an incident of battle or enemy 
action, or following a bombing, shipwreck, imprisonment, 
exhaustion, or prolonged operational fatigue.  Neither of 
those prerequisites appear to apply to this particular 
veteran, however.  But since, regardless of that, the Board 
is assigning an initial 50 percent rating for his psychotic 
disorder under the more liberal criteria of 38 C.F.R. § 4.129 
(2000), instead of 38 C.F.R. § 4.28 (2000), the Board does 
not need to discuss whether the revised criteria of 38 C.F.R. 
§ 4.28 (2000) are "more favorable" to his claim, when 
compared to the former criteria of 38 C.F.R. § 4.131 (1996) 
that were effective prior to November 6, 1996.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran is not, however, shown to be entitled to an 
initial rating higher than 50 percent for his psychotic 
disorder, including under the prestabilization provisions of 
38 C.F.R. § 4.28 (2000).  Although he alleges that his 
psychotic disorder has continued to adversely affect his 
potential employability since service, it has not been shown 
that the condition has been unstable with severe disability 
such that substantially gainful employment either is not 
feasible or advisable.  See Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Shortly after retiring from the military due to his psychotic 
disorder, the veteran applied for a position as a mail 
carrier with the U.S. Postal Service-apparently since he had 
served in a similar capacity while on active duty.  The 
postal service had him examined in March 1997, and the 
evaluating physician indicated the veteran was pleasant and 
polite, and that he had an entirely "normal exam."  
But nonetheless, the postal service found him to be medically 
unsuitable for the specific position at issue, as a rural 
carrier associate, because the postal service did not believe 
that his psychotic disorder would allow him to satisfactorily 
perform the specific duties and responsibilities required of 
that particular position-which included commercial driving 
and protracted, irregular or night hours of work.  
Consequently, in April 1997, the postal service denied his 
application for employment.  But other records indicate that 
he has been able to continually work since service, albeit in 
different jobs that he may not find to be as fulfilling.

Shortly after service, in May 1996, the veteran established 
his entitlement to VA vocational rehabilitation, and he 
subsequently indicated on various later occasions, while 
receiving treatment and counseling in the VA outpatient 
clinic during 1996 that he was working as a cook at a 
restaurant.  He reported, during an October 1996 vocational 
rehabilitation session, that he was working at that job 
"full time," but that he still was interested in pursuing 
higher education because he already had 55 military community 
college credits in business that he had acquired while on 
active duty.  Therefore, the VA vocational rehabilitation 
counselor referred him for a follow-up psychiatric evaluation 
to explore the feasibility of his vocational rehabilitation 
options, education options, and career choices.

The psychiatrist examined the veteran, on referral, in 
November 1996 and indicated that he was only working 35 hours 
per week at the restaurant (instead of 40) and that he was 
only making minimum wage.  Therefore, since he wanted to go 
back to school to further his education, the examining 
psychiatrist recommended that he reapply, more assertively, 
under VA's Chapter 31 program-since he reportedly had been 
discouraged from going back to school by his vocational 
rehabilitation counselor, and even had signed a waiver 
concerning this because he was working at the restaurant.  
But the veteran more recently indicated while receiving 
treatment in the VA outpatient clinic in December 1996 that 
he continued to work "full time" at the restaurant, and he 
indicated even more recently, during his February 1998 
VA psychiatric evaluation for compensation purposes, that he 
since had obtained another job as a clerk for the health 
department, which is more compatible with his prior job 
training and experience.  Therefore, it cannot reasonably be 
concluded that his psychotic disorder has prevented him from 
securing and maintaining all forms of substantially gainful 
employment, even if it could somehow be shown that the 
condition has been unstable or caused severe disability-
which, incidentally, records show that it definitely has not.  
In fact, he did not have any psychiatric symptoms whatsoever 
during his initial VA psychiatric evaluation for compensation 
purposes after service, in May 1996, and the VA examiner also 
indicated there was absolutely no clinical evidence of a 
psychosis during that evaluation, either.

The other medical evidence of record contains essentially the 
same clinical findings.  The veteran acknowledged, when seen 
in the VA outpatient clinic in May 1996, that he was doing 
"real good."  He denied experiencing any hallucinations or 
delusions, and he indicated that he was sleeping okay, that 
his appetite was okay, and that his symptoms in service were 
only because he "was under stress [at that] time."  He did, 
however, have a flattened affect, limited insight, and 
impaired reasoning, but there were no active psychotic 
symptoms, at all, during a subsequent clinical evaluation in 
July 1996.  Furthermore, during an even more recent 
evaluation in December 1996, the examiner indicated the 
psychotic disorder-diagnosed as schizophrenia, chronic 
undifferentiated type (SCUT)-was "stable," not unstable 
as required for an initial 100 percent rating under 38 C.F.R. 
§ 4.28 (2000).

Still more unfavorable medical evidence against assigning an 
initial 100 percent rating is the report of a March 1997 
outpatient consultation, when there were no clinical 
indications whatsoever of a psychosis (e.g., paranoia, 
auditory or visual hallucinations, suicidal or homicidal 
ideations, incoherence, etc.).  And the veteran, himself, 
also indicated during his February 1998 VA psychiatric 
evaluation that he had not experienced any delusional 
thinking or psychotic symptoms (suicidality, homicidality, or 
visual hallucinations) since service, in 1995.  
He also denied having experienced any depression, and the 
objective clinical portion of that evaluation was essentially 
unremarkable, too.  In fact, so much so that the VA examiner 
indicated the veteran had a Global Assessment of Functioning 
(GAF) score of 70-which, according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, is indicative of only "mild" symptoms 
and impairment.  Clearly then, he is entitled-at most-to 
only the mandatory 50 percent initial rating under 38 C.F.R. 
§ 4.129 (2000).  To this extent, his appeal is granted.


ORDER

An initial 50 percent rating is granted for the psychotic 
disorder, not otherwise specified, subject to the laws and 
regulations governing the payment of VA compensation benefits 
and subject to the additional development directed in the 
remand below.


REMAND

Since the Board has granted the veteran's claim for an 
initial 50 percent rating for his psychotic disorder, his 
other claim for a compensable rating for the condition prior 
to November 7, 1996, and a rating higher than 10 percent 
thereafter must be returned to the RO to determine whether a 
change in evaluation (to possibly a level lower than 50 
percent) was warranted after expiration of the initial 
temporary period mentioned in 38 C.F.R. § 4.129 (2000).  This 
in turn will require considering the results of the May 1996 
VA psychiatric evaluation and, if a reduction is deemed to be 
warranted, then providing the veteran appropriate notice of 
this and giving him an opportunity to submit additional 
written or other argument in response and to be heard on this 
issue.  38 C.F.R. §§ 3.105(e), 3.344 (2000); see also 
38 U.S.C.A. § 5112(b)(6).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should determine whether the 
veteran's initial 50 percent rating for 
his service connected psychotic disorder, 
not otherwise specified, should be 
reduced.  If so, then he must be provided 
appropriate notice of this and given the 
opportunity to be heard on this issue, 
such as by submitting additional medical 
or other evidence indicating a reduction 
is not warranted.  He also should be 
given an opportunity to testify 
at a hearing concerning this matter.

2.  Then, the veteran should be afforded 
a VA psychiatric examination by a board-
certified specialist, if available, to 
determine the current severity of his 
psychotic disorder, not otherwise 
specified.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders and offer an 
opinion of the extent to which the 
veteran's service-connected psychotic 
disorder, not otherwise specified, 
interferes with his ability to establish 
and maintain relationships as well as any 
reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the 
psychotic disorder, not otherwise 
specified, interferes with the veteran's 
ability to obtain and retain gainful 
employment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the Global Assessment of Functioning 
(GAF) Scale provided in the Diagnostic 
and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV) and 
assign a GAF score that reflects the 
veteran's impairment due to his psychotic 
disorder, not otherwise specified,.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue remaining on appeal.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or o

ther appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



